        Case 7:18-cv-10771-PMH
Case 7-18-cv-10771-PMH          Document
                          Document       72 inFiled
                                   70 Filed    NYSD 11/05/20 Page 1 ofPage
                                                      on 11/04/2020    5   1 of 5




                                                                                   PKA Law
                                  Application granted. The Court treats this letter-motion as a motion for
                                  a protective order. The motion is granted Paykin
                                                                              and the Krieg   & Adams,
                                                                                       Subpoenas     (Doc.LLP
                                  70-1, 70-2) are quashed to the extent that they seek the production107
                                                                          2500   Westchester   Ave, Suite  of
                                                                                 Purchase,
                                  Lira's personal tax returns and non-party testimony       New Yorksame.
                                                                                         concerning    10577
                                                                                        Tel: (212)
                                  Plaintiffs have not established that there is no alternative  way725-4423
                                                                                                     to
                                  secure the information sought.
November 4, 2020
                                  SO ORDERED.

By SDNY ECF                       _______________________
Hon. Philip M. Halpern            Philip M. Halpern
                                  United States District Judge
United States District Court
 For the Southern District (NY)   Dated: New York, New York
500 Pearl Street, Room 1950              November 5, 2020
New York, New York 10007

               Re:    Andrea Tapia et al. v. Huaquechula Restaurant Corp. et al.
                      Case No. 18-cv-10771 (PMH)(AEK)

Dear Judge Halpern:

       This firm represent defendants Huaquechula Restaurant Corp. d/b/a Guadalajara Mexican

Restaurant (“GMR”) and Fidel Lira a/ka/ Jesus Lira (“Lira”, jointly with GMR are “Defendants”)

in the above referenced matter. Please accept this letter-motion as a premotion request for

protective order under Fed. R. Civ. P. 26. Pursuant to Fed. R. Civ. P. 37(a)(1), Local Civil Rule

37.2 of the Southern District of New York, and Rule 4(D) of Your Honor’s Individual Practices in

Civil Cases, I held a meet and confer with counsel for plaintiff Andrea Tapia, Jordan El-Hag, Esq.,

on Tuesday, October 27, 2020, to resolve the issues herein. Despite a collegial conversation of

close to an hour, we were unable to resolve this matter and require the Court’s intervention.

       Defendant Fidel Lira, in his individual capacity, objects to Plaintiffs’ Subpoena to Produce

Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Dkt.

59) and Subpoena to Testify at a Deposition in a Civil Action (Dkt. 60) (jointly, “Subpoenas”),

each served upon deponent Rosanna Bell, PLLC (“Bell”), to the extent the Subpoenas compel the



                                                   1
        Case 7:18-cv-10771-PMH
Case 7-18-cv-10771-PMH          Document
                          Document       72 inFiled
                                   70 Filed    NYSD 11/05/20 Page 2 ofPage
                                                      on 11/04/2020    5   2 of 5



production of documents and testimony relating to Lira’s personal tax                    PKA Law
returns, which are filed jointly with his spouse.

        As an initial matter, the Subpoenas are an improper attempt to circumvent direct discovery

through a non-party. Plaintiffs should have demanded the tax returns from Lira directly in

discovery before resorting to a non-party subpoena. See Ellis v. City of New York, 243 F.R.D. 109,

112 (S.D.N.Y.2007) (“Had the City properly requested the records during discovery, the

appropriate remedy would have been to file a motion to compel, and not issue a subpoena after the

close of discovery.”). Tellingly, Plaintiffs have not made any demands on Lira for his tax returns

and related documents in his personal capacity. In direct discovery, Plaintiffs only requested

business returns related to Lira’s alleged ownership or management of GMR; not any personal

returns. See Defendant Fidel Lira’s Response to Plaintiffs’ Request for Production dated

September 29, 2020, at Response No. 2.1 Lira responded that he was not in possession, custody or

control of any of those corporate documents. Plaintiffs failed to inquire further as to Lira’s tax

returns and other relevant documents prior to filing the Subpoenas. In this regard, the Subpoenas

are inherently improper.

        The Subpoenas also should be quashed, or modified, on substantive grounds. “Under Rule

45(c)(3)(A), a court can quash or modify a subpoena if it “requires disclosure of privileged or other

protected matter and no exception or waiver applies ...’ ” Ellis, 243 F.R.D. at 111 citing

Fed.R.Civ.P. 45(c)(3)(A). Under Fed.R.Civ.P. 26(b)(1), the court may also quash or modify a

subpoena that calls for irrelevant information.



1
 “Every document that any Defendant used, created and/or maintained to record any wages paid to any Plaintiff during
the Relevant Time Period. This request is seeking the business records that memorialize the Wages that any Defendant
paid to any Plaintiff for the Work the Plaintiff performed for the Defendants. Including but not limited to, payroll
journals, records of payments, bank records, cancelled checks, payment receipts, IRS-W-2 forms or 1099-Forms,
NYS-45 tax forms, Pay Notices, etc.”


                                                         2
        Case 7:18-cv-10771-PMH
Case 7-18-cv-10771-PMH          Document
                          Document       72 inFiled
                                   70 Filed    NYSD 11/05/20 Page 3 ofPage
                                                      on 11/04/2020    5   3 of 5



       “Tax returns qualify as protected matter[.]” Ellis, 243 F.R.D. at       PKA Law
111. “[C]ourts within the Second Circuit have found personal financial information to be

presumptively confidential or cloaked with a qualified immunity.” Trudeau v. New York State

Consumer Protection Board, 237 F.R.D. 325, 331 (N.D.N.Y.2006) (citations omitted). “[C]ourts

have been reluctant to require disclosure of tax returns because of both ‘the private nature of the

sensitive information contained therein’ and ‘the public interest in encouraging the filing by

taxpayers of complete and accurate returns.’ ” Ellis, 243 F.R.D. at 111 (citations omitted).

       In this district, courts “have imposed a heightened standard for the discovery of tax

returns.” Hawkins v. Medapproach Holdings, Inc., 326 F.R.D. 391, 393 (S.D.N.Y.2018) citing

Chen v. Republic Rest. Corp., No. 07-CV-3307, 2008 WL 793686, at *2 (S.D.N.Y. Mar. 26,

2008.). “A party seeking to compel production of tax returns in civil cases must meet a two-part

test: first, the court must find that the returns are relevant to the subject matter of the action; and

second, that there is a compelling need for the returns because the information contained therein

is not otherwise readily obtainable.” Id. citing Rosas v. Alice’s Tea Cup, LLC, 127 F.Supp.3d 4,

11 (S.D.N.Y. 2015). Plaintiffs cannot satisfy this burden.

       First, Lira’s joint personal tax returns are neither relevant nor necessary to the claims or

defenses of any party. Plaintiffs have failed to allege any facts or assert any claims for which Lira’s

joint personal tax returns and related documents are relevant. Indeed, Plaintiffs’ purported

relevance is based on speculation and hearsay; specifically, that Mr. El-Hag “heard” that Lira may

have a personal tax liability. In addition, neither Plaintiffs nor Lira have placed any issue in

controversy relating to his personal tax returns. Notably, the First Amended Complaint contains

only sparse allegations made upon information and belief as to Lira’s involvement in GMR. See

Complaint ¶¶ 16, 17, 28 [Dkt. 47]. In this vacuum, it is not Lira’s burden to contemplate the



                                                  3
        Case 7:18-cv-10771-PMH
Case 7-18-cv-10771-PMH          Document
                          Document       72 inFiled
                                   70 Filed    NYSD 11/05/20 Page 4 ofPage
                                                      on 11/04/2020    5   4 of 5



possible relevance of his joint returns. As to the lone allegation that Lira            PKA Law
purportedly transferred ownership of GMR to various shell companies, all information relating to

Lira during the Relevant Time Period is in documents in the possession, custody and control of

the corporate defendants to this litigation; not Lira’s personal returns.

        The Subpoenas also are not temporally relevant by seeking documents and information

prior to the Relevant Time Period. See Subpoena Duces Tecum (Dkt. 59) at Nos. 3, 5, 6, 7. Lira

has made clear since the inception of this litigation that he was not an owner or manager, or anyone

else within the FLSA liability circle during the Relevant Time Period. 2 See Answer, Twelfth

Affirmative Defense (Lira “was not an owner and/or manager of the restaurant during the Relevant

Time Period[.]”) (Dkt. 57). Any documents prior to November 21 or 26 of 2012 are outside the

scope of relevant discovery.

        Lira’s personal tax returns also are irrelevant to demonstrate whether he was an owner of

any of the corporate entities that owned GMR after he sold the restaurant in or around 2006; at

least six (6) years prior to the Relevant Time Period. The tax returns for the defendant corporate

entities that owned GMR during the Relevant Time Period – Guadalajara Restaurant, New

Killmallock, Inc. and Axoltl Inc. – are sufficient to demonstrate the ownership and liability of any

potential defendants.

        Second, there also is no compelling need for Lira’s jointly filed tax returns. As mentioned,

as an initial step, documents from the corporate defendants should suffice to demonstrate Lira’s

disputed ownership (or lack thereof) and relevant financial information. Plaintiffs also could obtain




2
  The First Amended Complaint defines the “Relevant Time Period” as “any period during the 6 years immediately
preceding the filing of this complaint.” FAC ¶ 44 n 3. The Complaint was initially filed on November 26, 2018 (Dkt.
6), which makes the Relevant Time Period from November 26, 2012 to the present. By contrast, the Definitions and
Instructions to the Subpoena contend inconsistently that the Relevant Time Period is from November 21, 2012. See
Subpoena (Dkt. 59) at “w”.

                                                        4
        Case 7:18-cv-10771-PMH
Case 7-18-cv-10771-PMH          Document
                          Document       72 inFiled
                                   70 Filed    NYSD 11/05/20 Page 5 ofPage
                                                      on 11/04/2020    5   5 of 5



relevant information through depositions, which we suggested and              PKA Law
Plaintiffs have refused. Notably, however, Plaintiffs have not held any depositions and have failed

to even seek relevant documents from any other party before issuing the Subpoenas on a non-party.

The Subpoenas are improper because Plaintiffs failed to seek other non-privileged documents for

the information they seek, which has not even been articulated.

       As a result of these deficiencies, defendant Fidel Lira respectfully requests a protective

order precluding the production of Lira’s personal tax returns, which are jointly filed with his wife.


                                                      Respectfully submitted,

                                                      /s/

                                                      Benjamin Suess


cc: Jordan El-Hag, Esq. (via ECF)




                                                  5
